Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered October 30, 1996, convicting defendant upon his plea of guilty of the crimes of burglary in the second degree and burglary in the third degree.
Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Notwithstanding defendant’s arguments to the contrary, we agree. Our review of the record discloses that defendant was prosecuted pursuant to a valid accusatory instrument, that he entered a knowing, voluntary and intelligent plea of guilty to burglary in the second degree and burglary in the third degree, and was sentenced in accordance with the plea agreement and the relevant statutory requirements. In view of the foregoing, we affirm the judgment and grant defense counsel’s application for leave to withdraw as counsel (see, People v Cruwys, 113 AD2d 979, 980, lv denied 67 NY2d 650).
Cardona, P. J., Crew III, White, Casey and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.